 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.3
 
 




 
MASTER SHARED SERVICES AGREEMENT
 
 
 
BETWEEN

 
 
THE FCP COMPANIES IDENTIFIED HEREIN
 
 
 
AND
 
 
 
THE SHARED SERVICES COMPANIES IDENTIFIED HEREIN
 
 
 
 
MADE EFFECTIVE AS OF
 
JULY 5, 2008, 11:59 P.M., MOUNTAIN DAYLIGHT TIME
 


 
 
 


 

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

MASTER SHARED SERVICES AGREEMENT
 
This MASTER SHARED SERVICES AGREEMENT (this “Agreement”), dated as of July
7, 2008, and effective as of July 5, 2008, at 11:59 P.M. Mountain Daylight Time,
is made by and among Franklin Covey Products, LLC, a Utah limited liability
company (“FCP”), Franklin Covey Products Canada ULC, a Canadian corporation
(“FCP Canada”), Franklin Covey Products Europe Limited, a company registered in
the United Kingdom (“FCP Europe”), and FC Products de Mexico S. de R.L. de C.V.
(“FCP Mexico” and, together with FCP, FCP Canada and FCP Europe, the “FCP
Companies”), and Franklin Covey Co., a Utah corporation (the “Company”),
Franklin Covey Client Sales, Inc., a Utah corporation (“Client Sales”), Franklin
Covey Product Sales, Inc., a Utah corporation (“Product Sales”), Franklin
Development Corp., a Utah corporation (“Development”), Franklin Covey de Mexico
S. de R.L. de C.V. (“FC Mexico”), Franklin Covey Canada, Ltd. (“Canada”), and
Franklin Covey Europe, Ltd. (“Europe” and together with the Company, Client
Sales, Product Sales, FC Mexico and Canada, the “Shared Services Companies”).
 
Recitals
 
WHEREAS, the Shared Services Companies and FCP, together with the other Selling
Companies named therein, are parties to a Master Asset Purchase Agreement dated
as of May 22, 2008, as amended (the “Master Asset Purchase Agreement”) and the
Ancillary Agreements contemplated therein (collectively, the “Transaction
Agreements”), including the Master License Agreement effective as of July 5,
2008 at 11:59 P.M. Mountain Daylight Time (the “Master License Agreement”),
pursuant to which the Selling Companies have agreed to sell and license to FCP
or the other FCP Companies, and FCP has agreed to buy and license, or cause the
other FCP Companies to buy and license, from the Selling Companies, certain
assets relating to the Company’s Consumer Solution Business Unit (the
“Business”) as identified therein; and
 
WHEREAS, in connection with the transactions contemplated by the Transaction
Agreements, the Shared Services Companies, FCP and the other FCP Companies have
agreed to enter into this Agreement to provide for the provision of certain
shared services on the terms and conditions and for the time periods set forth
in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereto agree as follows:
 
1. Definitions.  Any term used herein that is not defined in this Agreement but
is defined in the Transaction Agreements has the meaning ascribed to it in the
Transaction Agreements.
 
2. Shared Services.
 
(a) Services.  On the terms and subject to the conditions of this Agreement,
from and after the Closing Date, the Shared Services Companies will provide to
the FCP Companies the services described on the Schedules attached to this
Agreement (the “Shared Services”) and other services described in this
Agreement.  A list of the Schedules is attached to this Agreement as
Exhibit 1.  Unless otherwise provided in any Schedule, the term
 

 
 

--------------------------------------------------------------------------------

 

“Consistent With Past Practice” means substantially in the same scope, nature
and manner as such services were provided immediately prior to the Closing Date.
 
(b) Pricing.  In consideration of the provision of each of the Shared Services,
the applicable FCP Companies will pay the amounts set forth on each of the
Schedules attached hereto (as such schedules may be amended from time to time,
the “Schedules”).  Except as provided on the Schedules, on or before the first
day of each month, the applicable FCP Companies will pay to the Company, in
advance, any fixed fee amounts for Shared Services to be provided by the Shared
Services Companies to any FCP Companies in each month, as set forth on the
Schedules.  Unless otherwise set forth on the Schedules, the Company will
invoice FCP monthly for all other Shared Services rendered through the end of
each month, or as otherwise provided in the Schedules or agreed by the parties
in writing, and FCP will pay, or will cause the other FCP Companies to pay, as
applicable, all invoices in full within forty-five (45) days of receipt.  The
parties agree that (i) the amounts set forth in the Schedules (including, but
not limited to, the fixed fees set forth in Schedule A and Schedule B) are based
upon historical allocations of costs attributable to the Business prior to the
Closing Date, and (ii) none of such amounts set forth in the Schedules represent
a premium or mark-up above the Company’s historical allocated or estimated costs
to provide such Shared Services.
 
(c) Third-Party Services.
 
(i) On the terms and subject to the conditions of this Agreement, the Company
will use commercially reasonable efforts to cause the services set forth on the
Schedules attached hereto, which prior to the Closing Date were provided to the
Business by third parties (“Third-Party Services”), to be provided to the FCP
Companies as set forth on the Schedules attached hereto.  If any additional
services are provided to the Business by third parties and such services have
not been assigned to FCP pursuant to the Master Asset Purchase Agreement or have
not otherwise been provided for in this Agreement or in the Ancillary
Agreements, the Company and FCP will, in good faith, seek to enter into any
additional Schedules pursuant to Section 2(d) of this Agreement so that such
services may be provided to the FCP Companies.
 
(ii) If the Company has not obtained all Required Consents pursuant to the
Master Asset Purchase Agreement, and irrespective of such failure, the Closing
occurs, then, in accordance with Section 2.9 of the Master Asset Purchase
Agreement, the Company will use commercially reasonable efforts to obtain all
such Required Consents as promptly as reasonably practicable following
Closing.  Prior to obtaining such unobtained Required Consents, the Shared
Services Companies will (1) as requested by FCP, (A) use commercially reasonable
efforts to provide the benefits of the Restricted Assets to the FCP Companies in
substantially the same manner as such benefits were provided to the Business
immediately prior to the Closing Date, or (B) cooperate in good faith with
the FCP Companies to pursue and effectuate any reasonable and lawful alternative
arrangement to provide the benefits of the Restricted Assets to the FCP
Companies including, with respect to unobtained Required Consents relating to
leases of real property, entering into subleases to the extent permitted under
the terms of the applicable lease agreements; and (2) as reasonably requested by
any FCP Company, enforce any rights of the Shared Services Companies under any
 

 
2

--------------------------------------------------------------------------------

 

Restricted Asset or, to the extent permitted under any agreement that is the
subject of an unobtained Required Consent, assign the right to enforce such
rights to the FCP Companies.
 
(iii) FCP shall reimburse the Company for any actual costs, expenses or other
obligations to third parties that the Company incurs in performing services
related to the Restricted Assets or enforcing any rights under the Restricted
Assets pursuant to Section 2(c)(ii).  Pursuant to Section 2(b), the Company will
provide FCP an invoice containing a reasonably detailed description of the
services provided by the Company under this Section 2(c)(iii), and FCP shall pay
the Company, for such actual costs, expenses or other obligations for which it
is entitled to reimbursement pursuant to this Section 2(c)(iii) as set forth in
the invoice.  Notwithstanding anything to the contrary contained in this
Agreement, in no event shall any FCP Company be obligated to reimburse the
Company for any costs, expenses or other obligations incurred by the Company in
connection with obtaining any Required Consent.
 
(iv) If the Company successfully obtains a Required Consent following the
Closing Date, the Restricted Assets related to such Required Consent will be
transferred to the FCP Companies pursuant to the terms of the Master Asset
Purchase Agreement and will no longer be subject to the terms of this Agreement.
 
(d) Other Shared Services.  During the term of this Agreement, the Shared
Services Companies may provide additional services to the FCP Companies pursuant
to the terms of this Agreement that are not specifically referenced in this
Section 2 or on the Schedules, provided that such additional services are
requested by FCP in writing, are consistent with the types of services provided
by the Shared Services Companies to the Business prior to the Closing Date, and
are described in a Schedule executed by the parties and attached to and
incorporated into this Agreement.
 

 
3

--------------------------------------------------------------------------------

 
 
3. Standard of Performance.  For Shared Services provided directly by the Shared
Services Companies, the Shared Services Companies will perform such Shared
Services in a timely, competent and workmanlike manner and in a nature and at
levels Consistent With Past Practice; provided, however, that if the Shared
Services are of a kind that the Shared Services Companies provide internally or
to other Shared Services Companies, and, following the Closing Date, the Shared
Services Companies provide such Shared Services in a manner or at a level higher
than such Shared Services were provided prior to the Closing Date, such Shared
Services Companies will in good faith provide such Shared Services consistent
with the manner or level at which they are then providing such Shared Services.
 
4. Relationship Managers.  Each of the Company and FCP shall appoint a
relationship manager who shall serve as its primary point of contact in all
matters relating to this Agreement (a “Relationship Manager”).  The Relationship
Managers shall participate in regular meetings to review the parties’
performance hereunder, to resolve any issues arising out of the rights granted
to and obligations undertaken by, the parties hereunder, to prepare and execute
revised and/or additional Schedules for Shared Services, and otherwise to manage
the parties’ relationship under this Agreement.
 
5. Confidentiality.
 
(a) Definition.  “Confidential Information” means all information disclosed by
a FCP Company or a Shared Services Company (the “Discloser”) to a Shared
Services Company or a FCP Company, respectively (the “Recipient”) (in writing,
orally or in any other form) that is designated, at or before the time of
disclosure, as confidential.  Confidential Information does not include
information or material that (i) is now, or hereafter becomes, through no act or
failure to act on the part of the Recipient, generally known or available; (ii)
is or was known by the Recipient at or before the time such information or
material was received from the Discloser; (iii) is furnished to the Recipient by
a third party that is not under an obligation of confidentiality to the
Discloser with respect to such information or material; or (iv) is independently
developed by the Recipient.
 
(b) Restrictions on Use.  The Recipient shall hold Confidential Information in
confidence and shall not disclose to third parties or use such information for
any purpose whatsoever other than as necessary in order to fulfill its
obligations or exercise its rights under this Agreement.  The Recipient shall
take all reasonable measures to protect the confidentiality of the Discloser’s
Confidential Information in a manner that is at least protective as the measures
it uses to maintain the confidentiality of its own Confidential Information of
similar importance.  Notwithstanding the foregoing, the Recipient may disclose
the Discloser’s Confidential Information (i) to employees and consultants that
have a need to know such information, provided that each such employee and
consultant is under a duty of nondisclosure that is consistent with the
confidentiality and nondisclosure provisions herein, and (ii) to the extent the
Recipient is legally compelled to disclose such Confidential Information,
provided that the Recipient shall give advance notice of such compelled
disclosure to the Discloser, and shall cooperate with the Discloser in
connection with any efforts to prevent or limit the scope of such disclosure or
use of the Confidential Information.
 

 
4

--------------------------------------------------------------------------------

 
 
6. Term and Termination.
 
(a) Term.  The term of this Agreement will commence on the date hereof and
continue until the termination of the last to terminate of the Schedules
attached hereto, unless earlier terminated in accordance with this Section 6,
provided that in no event shall the provisions of Sections 2(c)(ii), (iii)
and (iv) terminate unless and until all Required Consents have been obtained.
 
(b) Termination.  Except as otherwise provided in any Schedule, either the
Company or FCP may terminate any of the Shared Services contemplated in any
Schedule at any time without cause by providing the number of days advance
written notice as is specified in such Schedule for the Shared Services to be
terminated.  Such termination will not affect FCP’s obligation to make full
payment for all services actually rendered under this Agreement prior to such
termination or the parties’ obligations with regard to other Schedules still in
force.
 
(c) Bankruptcy.  If either the Company or FCP hereto becomes bankrupt or
insolvent, or makes an assignment for the benefit of creditors, or if a receiver
is appointed to take charge of its property and such proceeding is not vacated
or terminated within ninety (90) days after its commencement or institution, the
other may immediately terminate this Agreement by written notice.  Any such
termination will be without prejudice to accrued rights of the terminating
party, and to other rights and remedies for default.
 
7. Miscellaneous.
 
(a) Assignment.  Unless this Agreement is (i) assigned by any FCP Company to
another FCP Company or (ii) assigned jointly and concurrently with the Master
License Agreement to the same assignee as the valid assignee of the Master
License Agreement subject to all of the terms and conditions of the Master
License Agreement, and any such assignee (whether under clause (i) or (ii))
expressly agrees in writing to assume all of the obligations of the FCP
Companies or the applicable assigning FCP Company under this Agreement, no FCP
Companies shall, and shall have the right to, assign, sell, transfer, delegate
or otherwise dispose of, whether voluntarily or involuntarily, by operation of
law or otherwise, this Agreement or any of their rights or obligations under
this Agreement without the prior written consent of the Company in its sole
discretion.  Unless this Agreement is assigned by any Shared Services Company to
another Shared Services Company, by operation of law or pursuant to a Change in
Control (as defined below), such Shared Services Company shall not have the
right to, assign, sell, transfer, delegate or otherwise dispose of this
Agreement or any of their rights or obligations under this Agreement to any
third-party without the prior written consent of FCP in its sole discretion;
provided that any Shared Services Company may assign the performance of any
Shared Services to another Shared Services Company without the consent
of FCP.  Except as expressly provided herein, any purported assignment, sale,
transfer, delegation or other disposition hereunder shall be null and void.  The
term “Change in Control” means (i) a merger, consolidation or reorganization of
a Shared Services Company other than a merger, consolidation or reorganization
resulting in the voting securities of such Shared Services Company outstanding
immediately prior thereto continuing to represent at least 50% of the combined
voting power of the securities of such Shared Services Company or the surviving
entity or any parent thereof outstanding immediately thereafter, (ii) the
acquisition by a person or persons acting as a group of equity securities,
 

 
5

--------------------------------------------------------------------------------

 

which together with equity securities already held by such person or persons,
constitutes more than 50% of the total voting power of such Shared Services
Company or (iii) any transfer or other disposition of all or substantially all
such Shared Services Company’s assets.
 
(b) Severability.  If any provision of this Agreement, or the application
thereof to any person, place or circumstance, are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, such provision
shall be enforced to the maximum extent possible so as to effect the intent of
the parties, or, if incapable of such enforcement, shall be deemed to be deleted
from this Agreement, and the remainder of this Agreement and such provisions as
applied to other persons, places and circumstances shall remain in full force
and effect.
 
(c) Interpretation.
 
(i) Unless otherwise indicated to the contrary in this Agreement by the context
or use thereof:  (a) the words “herein,” “hereto,” “hereof” and words of similar
import refer to this Agreement as a whole and not to any particular Section,
Article or paragraph hereof; (b) references in this Agreement to Sections or
paragraphs refer to sections, articles or paragraphs of this Agreement; (c)
headings of Sections are provided for convenience only and shall not affect the
construction or interpretation of this Agreement; (d) words importing the
masculine gender shall also include the feminine and neutral genders, and vice
versa; (e) words importing the singular shall also include the plural, and vice
versa; (f) the words “include”, “includes” and “including” shall be deemed to be
followed in each case by the phrase “without limitation”; (g) any reference to a
statute refers to the statute, any amendments or successor legislation, and all
regulations promulgated under or implementing the statute, as in effect from
time to time; (h) any reference to an agreement, contract or other document as
of a given date means the agreement, contract or other document as amended,
supplemented and modified from time to time through such date; (i) “$” and
“Dollars” mean the lawful currency of the United States of America and any
threshold set in Dollars herein shall be deemed to refer to the equivalent
amount in any other currency, as the context may require; and (j) “or” shall
include the meanings “either” or “both;” (k) any statements that an action has
not occurred in the past means that it is also not presently occurring; and
(l) any statement that an item is listed, disclosed or described means that it
is correctly listed, disclosed or described, and a statement that a copy of an
item has been delivered means a true and correct copy of the item has been
delivered.
 
(ii) The parties and their respective counsel have participated jointly in the
negotiation and drafting of this Agreement.  In addition, each of the parties
acknowledges that it is sophisticated and has been advised by experienced
counsel and, to the extent it deemed necessary, other advisors in connection
with the negotiation and drafting of this Agreement.  The parties intend that
each representation, warranty and agreement contained in this Agreement will
have independent significance.   Except as otherwise provided in this Agreement
or any Transaction Agreement, when any party may take any permissive action,
including the granting of a consent, the waiver of any provision of this
Agreement or otherwise, whether to take such action is in its sole and absolute
discretion.
 

 
6

--------------------------------------------------------------------------------

 
 
(d) Amendment and Waiver.  Except as otherwise provided herein, including the
addition or revision of Schedules pursuant to Sections 2(d) and 4, this
Agreement may not be amended, a provision of this Agreement or any default,
misrepresentation or breach of warranty or agreement under this Agreement may
not be waived, and a consent may not be rendered, except in a writing executed
by the party against which such action is sought to be enforced.  Neither the
failure nor any delay by any party in exercising any right, power or privilege
under this Agreement will operate as a waiver of such right, power or privilege,
and no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege or the
exercise of any other right, power or privilege.  In addition, no course of
dealing between or among any parties having any interest in this Agreement will
be deemed effective to modify or amend any part of this Agreement or any rights
or obligations of any party under or by reason of this Agreement.  The rights
and remedies of the parties to this Agreement are cumulative and not
alternative.
 
(e) Governing Law.  The domestic law, without regard to conflicts of laws
principles, of the State of Utah will govern all questions concerning the
construction, validity and interpretation of this Agreement and the performance
of the obligations imposed by this Agreement.
 
(f) Consent to Jurisdiction.
 
(i) Each of the parties submits to the exclusive jurisdiction of any state or
federal court sitting in Salt Lake City, Utah, in any action or proceeding
arising out of or relating to this Agreement and agrees that all claims in
respect of the action or proceeding may be heard and determined in any such
court.  Each party also agrees not to bring any action or proceeding arising out
of or relating to this Agreement in any other court.  Each of the parties waives
any defense of inconvenient forum to the maintenance of any action or proceeding
so brought and waives any bond, surety or other security that might be required
of any other party with respect to any such action or proceeding.
 
(ii) The parties further agree that service of any process, summons, notice or
document by U.S. registered mail to such person’s respective address set forth
above shall be effective service of process for any action, suit or proceeding
in the state and federal courts located in the State of Utah with respect to any
matters to which it has submitted to jurisdiction as set forth above in the
immediately preceding clause (i).
 
(iii) EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) IT MAKES SUCH WAIVER
VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER
 

 
7

--------------------------------------------------------------------------------

 

INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS
IN THIS SECTION.
 
(iv) The parties shall attempt in good faith to resolve any dispute or claim
arising out of or relating to this Agreement promptly by confidential mediation
under the CPR Mediation Procedure in effect on the Effective Date, before
resorting to litigation.  If such dispute or claim is not settled by the parties
through mediation within forty-five (45) days after the first meeting of the
parties with the mediator to discuss the matter, or if the parties agree to
terminate mediation sooner, then either party may initiate a litigation action
subject to all of the terms and conditions of this Agreement.
 
(g) Limitation on Liability.
 
(i) Except as otherwise set forth in any Schedule, if any of the Shared Services
Companies, on the one hand, or any of the FCP Companies, on the other (in either
case, the “Liable Party Group”), is held or found to be liable to any of the FCP
Companies, on the one hand, or any of the Shared Services Companies, on the
other (the “Recipient Party Group”), for any claim, liability, loss or expense
(a “Loss”) relating to or arising from a breach of any representation or
warranty contained in this Agreement, whether based on an action or claim in
contract, negligence, tort or otherwise, the amount of damages recoverable for
such Loss by the Recipient Party Group from the Liable Party Group will not
exceed $3,200,000 minus the sum of (A) the aggregate amount of Losses arising
under this Agreement and paid by the Liable Party Group to the Recipient Party
Group, and (B) the aggregate amount of any liabilities for damages arising from
a breach of any representation or warranty contained in any Transaction
Agreement paid by the Liable Party Group to the Recipient Party Group.
 
(ii) Except as otherwise set forth in any Schedule, the Shared Services
Companies shall have no liability to any FCP Company for any Loss arising from
or relating to (A) the Shared Services except to the extent such Loss is caused
by the willful misconduct or fraud of a Shared Services Company or (B) any
services provided by a third party in connection with the Shared Services,
provided, however, that, as reasonably requested by FCP, the Company will use
commercially reasonable efforts to enforce any rights the Shared Services
Companies may have against any such third party or, to the extent permitted
under any agreement with such third party, use commercially reasonable efforts
to assign the right to enforce such rights to FCP.  FCP shall bear the costs of
any enforcement action taken by any Shared Services Company as contemplated in
clause (B) in accordance with the provisions of Section 2(c)(iii) of this
Agreement.
 
(iii) Except as otherwise set forth in any Schedule, nothing in this Agreement
shall limit the Shared Services Companies from pursuing all rights and remedies
that may be available to them relating to all amounts due and payable to the
Shared Services Companies by any FCP Company pursuant to this Agreement or any
of the Schedules.
 
(h) Independent Contractors.  Each party is an independent contractor and
neither party’s personnel are employees or agents of the other party for
federal, state or other taxes or any other purposes whatsoever, and are not
entitled to compensation or benefits of the other.
 

 
8

--------------------------------------------------------------------------------

 

Except for the specific obligations set forth in this Agreement, nothing
hereunder shall be deemed to constitute, create, give effect to or otherwise
recognize a joint venture, partnership or business entity of any kind, nor shall
anything in this Agreement be deemed to constitute either party the agent or
representative of the other.
 
(i) Notices.  All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given (i) when delivered if personally
delivered by hand, (ii) when received if sent by a nationally recognized
overnight courier service (receipt requested), (iii) five business days after
being mailed, if sent by first class mail, return receipt requested, or (iv)
when receipt is acknowledged by an affirmative act of the party receiving
notice, if sent by facsimile, telecopy or other electronic transmission device
(provided that such an acknowledgement does not include an acknowledgment
generated automatically by a facsimile or telecopy machine or other electronic
transmission device).  Notices, demands and communications to the FCP Companies
and the Shared Services Companies will, unless another address is specified in
writing, be sent to the address indicated below:
 
If to the Shared Services Companies:
 
Franklin Covey Co.
2200 West Parkway Blvd.
Salt Lake City, Utah  84119
Attn:  Lori Smith
Facsimile No. (801) 817-8747
 
With a copy to:
 
Dorsey & Whitney LLP
136 South Main Street, Suite 1000
Salt Lake City, Utah  84010
Attn:  Nolan S. Taylor
Facsimile No. (801) 933-7373
 
If to the FCP Companies:
 
Franklin Covey Products, LLC
2250 West Parkway Blvd.
Salt Lake City, Utah  84119
Attn:  Robert Sumbot
Facsimile No.
 
With a copy to:
 
Snell & Wilmer L.L.P.
15 West South Temple, Suite 1200
Salt Lake City, Utah  84101
Attn:  John G. Weston
Facsimile No. (801) 257-1800


 
9

--------------------------------------------------------------------------------

 

(j) Complete Agreement.  This Agreement and the Schedules and Exhibits attached
hereto and, when executed and delivered, the Master Asset Purchase Agreement and
the Ancillary Agreements, contain the complete agreement between the parties and
supersede any prior understandings, agreements or representations by or between
the parties, written or oral.  FCP acknowledges that the Company has made no
representations, warranties, agreements, undertakings or promises except for
those expressly set forth in this Agreement or in agreements referred to herein
that survive the execution and delivery of this Agreement.
 
(k) Signatures, Counterparts.  This Agreement may be executed in one or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
instrument.  A facsimile signature will be considered an original signature.
 


 


 
[signature page follows]
 

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Master Shared Services
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.
 
 
FRANKLIN COVEY PRODUCTS, LLC
 
By:
  /s/ Sarah Merz
Name:
  Sarah Merz
Title:
  Chief Executive Officer and President
 
 
 
FRANKLIN COVEY PRODUCTS CANADA ULC
 
By:
  /s/ Sarah Merz
Name:
  Sarah Merz
Title:
  Chief Executive Officer and President    
 
FRANKLIN COVEY PRODUCTS EUROPE LIMITED
 
By:
  /s/ Sarah Merz
Name:
  Sarah Merz
Title:
  Chief Executive Officer and President    
 
FC PRODUCTS DE MEXICO, S. DE R.L. DE C.V.
 
By:
  /s/ Sarah Merz
Name:
  Sarah Merz
Title:
  Chief Executive Officer and President


 
 

--------------------------------------------------------------------------------

 



FRANKLIN COVEY CO.
 
By:
  /s/ Robert A. Whitman
Name:
  Robert A. Whitman
Title:
  Chairman and Chief Executive Officer
 
 
 
FRANKLIN COVEY CLIENT SALES, INC.
 
By:
  /s/ Steve Young
Name:
  Steve Young
Title:
  Chief Financial Officer    
 
FRANKLIN COVEY PRODUCT SALES, INC.
 
By:
  /s/ Steve Young
Name:
  Steve Young
Title:
  Chief Financial Officer    
 
FRANKLIN DEVELOPMENT CORP.
 
By:
  /s/ Robert A. Whitman
Name:
  Robert A. Whitman
Title:
  President    
 
FRANKLIN COVEY CANADA, LTD.
 
By:
  /s/ Robert A. Whitman
Name:
  Robert A. Whitman
Title:
  President


 
 

--------------------------------------------------------------------------------

 



FRANKLIN COVEY EUROPE, LTD.
 
By:
  /s/ Robert A. Whitman
Name:
  Robert A. Whitman
Title:
  President
 
 
 
FRANKLIN COVEY DE MEXICO S. DE R.L. DE C.V.
 
By:
  /s/ Robert A. Whitman
Name:
  Robert A. Whitman
Title:
  President



 